               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

SENIOR HOUSING MANAGERS,
LLC, an Oregon limited liability
company,                                             4:18-CV-3167

                  Plaintiff and
                  Counterclaim
                  Defendant,

vs.                                         MEMORANDUM AND ORDER

HIGHWAY 2 DEVELOPMENT, LLC,
d/b/a Pemberly Place, a Nebraska
limited liability company,

                  Defendant and
                  Counterclaimant.


      This dispute involves the construction and management of an assisted
living center in Lincoln, Nebraska. The defendant, Highway 2 Development,
LLC, contracted with the plaintiff, Senior Housing Managers, LLC, to provide
certain management and oversight services during the construction, opening,
and operation of Pemberly Place, a new assisted living facility owned and
operated by Highway 2.
      Senior Housing sued Highway 2 alleging breach of contract, violation of
the Nebraska Uniform Deceptive Trade Practices Act (UDTPA), and unjust
enrichment after Highway 2 terminated the parties' Management Agreement
(filing 1-1). Highway 2 counterclaimed alleging contract, tort, and statutory
claims related to actions taken by Senior Housing during the construction and
opening of Pemberly Place.
      This matter is before the Court on Senior Housing's motion to dismiss
Highway 2's amended counterclaim (filing 19) pursuant to Fed. R. Civ. P.
12(b)(6). For the reasons set forth below, the Court will grant Senior Housing's
motion with respect to Highway 2's negligence and UDTPA claims and deny
the remainder of the motion.


                               I. BACKGROUND


      Senior Housing is an Oregon limited liability company specializing in the
development, operation, management and marketing of senior living facilities.
See generally filing 13; see also filing 1-3 at 5. Christian Mason is the President
and CEO of Senior Housing. Filing 13 at 6. It appears that Senior Housing and
Highway 2 began working together sometime in 2015. See filing 13 at 7.
However, the only written agreement between the parties is the Management
Agreement executed on October 21, 2016. Filing 1-1; see also filing 1 at 2; filing
13 at 6.
      The Management Agreement outlined the mutual obligations of the
parties regarding management and operation of Pemberly Place. Id. It was
effective beginning January 1, 2017 and had a term of five years. Filing 1-1 at
1, 7. Under the Management Agreement, Senior Housing had sweeping
authority over personnel, regulatory compliance, operation and admissions
policies,   financial   management,     selection   of   legal   counsel,   facility
maintenance, and marketing. Id. at 2-5. In exchange for Senior Housing's
services, Highway 2 agreed to pay Senior Housing a management fee. Id. at 9.
      According to Highway 2, in addition to responsibilities explicitly listed
in the Management Agreement, Senior Housing "took on additional duties and
responsibilities for the project" subject to Sections 2.1.20 and 2.1.17 of the
Management Agreement. Filing 25 at 7-8, 10-11. Section 2.1.20 of the
Management Agreement provides:




                                       -2-
      Advisory   Support.   [Senior   Housing]   shall   provide   timely
      assistance without additional compensation with respect to special
      requests for graphs, charts, and information assimilation, market
      analysis, business plans, program planning and analysis relating
      to [Pemberly Place] and reasonably requested by [Highway 2].


Filing 1-1 at 5. Highway 2 asserts that the plain language of the agreement
and, indeed, the understanding of the parties was that Senior Housing would
act as an advisor to Highway 2 throughout the term of the agreement without
additional compensation. Filing 25 at 7-8.
      Highway 2 also relies on Section 2.1.17:


      Ancillary Services. Consistent with budgets approved by [Highway
      2], [Senior Housing] will arrange for the provision of ancillary
      services not covered by this Agreement to [Pemberly Place] as
      needed, including without limitation marketing and promotion,
      training, construction, and care-related consultants, which may
      include nurse consultants, dietary consultants, occupational
      health nurses, physician/medical director and activities, social
      services and religious consultants.


Filing 1-1 at 4. Highway 2 describes this provision as a "catch-all" provision,
which by its plain language obligated Senior Housing to provide services
regarding "marketing and promotion" and "construction." See filing 25 at 10-
11.
      Highway 2 points to conduct by Senior Housing that supports its reading
of Sections 2.1.20 and 2.1.17. Highway 2 alleges that Mason first prepared a
Project Overview in November 2015 with "design considerations extending to


                                      -3-
exterior appearance and parking, market demand trends and analysis,
financial considerations and projections, and marketing projections and goals
setting forth timetables so 'we can hit the ground running Day 1'" Filing 13 at
7. Furthermore, Highway 2 alleges that throughout 2016 and 2017 Senior
Housing was integral in the planning, design and construction of Pemberly
Place. Id. at 7-9. For example, Senior Housing recommended that Highway 2
"purchase more real property for the [p]roject," helped select an architect and
general contractor and regularly communicated with both, and "participated
in various walk-throughs during [] construction." Id. at 8-9.
         Highway 2 claims that it began to discover problems with the project in
December 2016. Id. at 8. And at some point, the relationship between the two
parties broke down completely. In a succinct letter dated April 26, 2018 (filing
1-2) Highway 2 terminated the Management Agreement "pursuant to Section
6.1.6 of the Agreement."1 In a subsequent letter dated May 16, 2018 (filing 1-3)
Highway 2 also asserted that Senior Housing was guilty of gross



1   Section 6.1.6 provides, in relevant part:

         6.1.6 Early Termination. In the event this Agreement is terminated by
         [Highway 2] prior to the end of its Term for any reason not set forth under
         Sections 6.1.1, 6.1.2, 6.1.4 or 6.1.5, or as a result of [Highway 2]'s breach under
         Sections 6.1.1, 6.1.2, or 6.1.4, or as a result of damages to [Pemberly Place]
         under Section 6.1.3 (the date of which should be called the "Early
         Termination Date" [Senior Housing] shall be entitled to receive, upon giving
         [Highway 2] 180 days written notice, the following:

                6.1.6.1 All Base Fees . . . due and owing through the Early Termination
         Date and all Base Fees that would be due and owing for six (6) months
         thereafter.

                 6.1.6.2 The Participation Fee [which pertains to monies due upon sale
         or refinancing of Pemberly Place] . . . .

Filing 1-1 at 8.



                                                -4-
mismanagement and therefore it was terminating the agreement under
Section 6.1.4.2
         For its part, Senior Housing contends that it performed all its obligations
under the Management Agreement, which contains "the only obligations owed
by [Senior Housing] to [Highway 2]." Filing 20 at 1; see also filing 1 at 2.
Furthermore, Senior Housing alleges that the April and May letters were the
only times it was notified about any problems with its performance. Filing 1 at
2-3. Senior Housing also suggests that if Highway 2 did in fact terminate the
contract due to mismanagement,3 then Senior Housing was entitled to notice
and an opportunity to cure under Section 6.1.2 of the Management
Agreement.4 Filing 20 at 4.




2   "6.1.4 Fraud, Misrepresentation or Gross Mismanagement. Either party may terminate this
Agreement upon a finding by any court having jurisdiction that the other party has engaged
in fraud or gross mismanagement with regard to performance of obligations hereunder."
Filing 1-1 at 7.


3   The Court acknowledges that Senior Housing maintains that Highway 2 terminated under
the early termination provision contained in 6.1.6 as stated in the April 26, 2018 letter. Filing
1 at 2-3.

4   Section 6.1.2 provides, in relevant part:

         6.1.2 Uncorrected Material Breach. In the event either party shall fail to
         discharge any of its non-monetary material obligations hereunder and such
         default shall continue for a period of forty-five (45) day after the other party
         has served notice of default, this Agreement may then be terminated at the
         option of the non-breaching party by notice thereof to the breaching party. No
         termination regarding a non-monetary obligation shall occur so long as
         attempts to cure the default are commenced within the thirty (30) day period
         and are continuing in good faith, even if the curing process extends beyond the
         thirty (30) day period.
Filing 1-1 at 7.


                                                -5-
      Currently before the Court is Senior Housing's motion to dismiss
Highway 2's amended counterclaims for failure to state a claim upon which
relief can be granted. Specifically, Highway 2 asserts six theories of recovery:
(1) breach of contract, (2) negligence, (3) breach of the implied covenant of good
faith and fair dealing, (4) negligent misrepresentation, (5) violations of the
Nebraska UDTPA, and (6) unjust enrichment. The Court will deny Senior
Housing's motion in part, and grant it in part, as set forth below.


                         II. STANDARD OF REVIEW
      A complaint must set forth a short and plain statement of the claim
showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). This
standard does not require detailed factual allegations, but it demands more
than an unadorned accusation. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
complaint need not contain detailed factual allegations, but must provide more
than labels and conclusions; and a formulaic recitation of the elements of a
cause of action will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). For the purposes of a motion to dismiss a court must take all of the
factual allegations in the complaint as true, but is not bound to accept as true
a legal conclusion couched as a factual allegation. Id.
      And to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a
complaint must also contain sufficient factual matter, accepted as true, to state
a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A claim
has facial plausibility when the plaintiff pleads factual content that allows the
Court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. Id. Where the well-pleaded facts do not permit the Court
to infer more than the mere possibility of misconduct, the complaint has
alleged—but has not shown—that the pleader is entitled to relief. Id. at 679.



                                      -6-
      Determining whether a complaint states a plausible claim for relief will
require the reviewing court to draw on its judicial experience and common
sense. Id. The facts alleged must raise a reasonable expectation that discovery
will reveal evidence to substantiate the necessary elements of the plaintiff's
claim. See Twombly, 550 U.S. at 545. The Court must assume the truth of the
plaintiff's factual allegations, and a well-pleaded complaint may proceed, even
if it strikes a savvy judge that actual proof of those facts is improbable, and
that recovery is very remote and unlikely. Id. at 556.
      When deciding a motion to dismiss under Rule 12(b)(6), the Court is
normally limited to considering the facts alleged in the complaint. If the Court
considers matters outside the pleadings, the motion to dismiss must be
converted to one for summary judgment. Fed. R. Civ. P. 12(d). However, the
Court may consider exhibits attached to the complaint and materials that are
necessarily embraced by the pleadings without converting the motion. Mattes
v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003). Documents
necessarily embraced by the pleadings include those whose contents are
alleged in a complaint and whose authenticity no party questions, but which
are not physically attached to the pleading. Ashanti v. City of Golden Valley,
666 F.3d 1148, 1151 (8th Cir. 2012).


                              III. DISCUSSION
                  1. BREACH OF CONTRACT AND NEGLIGENCE
      Whether Highway 2 has stated a claim for breach of contract and/or
negligence requires the Court to determine (1) what duties Senior Housing
allegedly owed to Highway 2 and their source—contract or tort—and (2) the
alleged damages stemming from the breach of those duties.
      Under Nebraska law, "the character of an action as one in tort or on
contract is determined by the nature of the grievance, not by the form of the


                                       -7-
pleadings, with consideration being given to the facts which constitute the
cause of action." Henriksen v. Gleason, 643 N.W.2d 652, 657 (Neb. 2002). To
determine whether an action is based in contract or tort, a court must consider
a complaint's "essential and factual allegations," rather than "legal
terminology" used "or the form of a pleading." Id. Contract actions arise from
a breach of duty imposed by private agreement and protect a litigant's "interest
in or right to performance of another's promises." Id. Tort actions arise from a
breach of a duty imposed by law and protect a litigant's "interest or right to be
free from another's conduct which causes damage or loss to the plaintiff's
person or property." Id.


                             (a) Contractual Duties
      The parties agree that the Management Agreement is a legally binding
contract that contains mutual obligations of the parties. Filing 1 at 2; filing 13
at 6. Therefore, at minimum, Senior Housing owed duties to Highway 2 in
accordance with the terms of the Management Agreement and those duties
arose as a matter of contract. But Highway 2 also claims that Senior Housing
assumed "additional duties and responsibilities" outside of the Management
Agreement. Filing 13 at 6.
      First, Highway 2 suggests that the parties "entered into one or more
contracts with [Senior Housing] for the provision of certain services." Filing 13
at 12 (emphasis supplied). However, Highway 2 fails to plead facts that
establish any contract other than the Management Agreement was formed
between the parties. See generally filing 13; see also In re Estate of Ryan, 925
N.W.2d 336, 341 (Neb. 2019) ("A contract requires an offer, acceptance, and
consideration."). Mere assertion that the parties entered into contracts without
factual allegations as to the who, what and when of contract formation is not
enough. See Twombly, 550 U.S. at 555. Thus, Highway 2 has failed to meet its


                                      -8-
burden under Rule 8(a) concerning the formation or breach of any contract
other than the Management Agreement.
      Second, Highway 2 relies on Sections 2.1.20 and 2.1.17 of the
Management Agreement and Senior Housing's conduct in accordance with
those two sections. See filing 25 at 7-12. And the allegations in Highway 2's
counterclaim, taken as true, establish that Senior Housing did have duties
under Sections 2.1.20 and 2.1.17 to provide advisory support and ancillary
services related to design, construction and marketing. See filing 13 at 6-12.
The duties required by Sections 2.1.20 and 2.1.17 would also be contractual
and not imposed by law.
      In order to recover for breach of contract, a plaintiff must plead and prove
the existence of a promise, a breach of that promise, damages, and satisfaction
of any conditions precedent to the defendant's duty to perform. Henriksen, 643
N.W.2d at 658. The Court concludes that Highway 2's allegations state a
plausible claim for breach of contract.
      While not explicit in each instance, Highway 2's amended counterclaim
does allege that Senior Housing breached various provisions contained in
Section 2.1 of the Management Agreement. See filing 13 at 11; filing 1-1 at 2-
5. For example, Highway 2 alleges that Senior housing failed to provide
support to the full-time administrator, arrange for appropriate consultants,
and adequately publicize and market Pemberly Place. Filing 13 at 11.
Highway 2 has also alleged facts, taken as true, to establish that Senior
Housing breached the duties it owed under Sections 2.1.20 and 2.1.17 to
provide advisory and ancillary services regarding planning, design, and
construction. Filing 13 at 11-12. Finally, Highway 2 alleges that it was
damaged by Senior Housing's failures. Filing 13 at 12. That is enough to
initially state a breach of contract claim.



                                       -9-
                                 (b) Tort Duties
      Highway 2 suggests that Senior Housing also had tort duties to: (1) "act
with care, skill, reasonable expediency, and faithfulness," and (2) to "use the
skill and knowledge ordinarily possessed by other similarly situated companies
in good standing in the same or similar localities and further had a duty to
perform in a non-negligent manner." Filing 13 at 13. The language used by
Highway 2 can be generally attributed to two separate legal standards. One is
negligent performance of a contract: "[A]ccompanying every contract is a
common-law duty to perform with care, skill, reasonable expediency, and
faithfulness the thing agreed to be done. A negligent failure to observe any of
these conditions is a tort as well as a breach of contract." Lincoln Grain, Inc. v.
Coopers & Lybrand, 345 N.W.2d 300, 305 (Neb. 1984). And the other is for
breach of a services contract: "In order to prove breach of a service contract,
the plaintiff must show that the defendant failed to exercise the skill and
knowledge normally possessed by members of that trade in good standing in
similar communities." Henriksen, 643 N.W.2d at 658.
      Highway 2 also asks the Court to not extensively "delve into" the
economic loss doctrine for the purpose of this motion. Filing 25 at 19. However,
the economic loss doctrine does prohibit tort actions where the only damages
claimed are economic losses. Lesiak v. Cent. Valley Ag Coop., Inc., 808 N.W.2d
67, 80 (Neb. 2012) Economic losses are "commercial losses, unaccompanied by
personal injury or other property damage." Id. at 81. Other property is defined
as "property other than the property that was sold pursuant to the contract."
Id. at 83. In Nebraska, the doctrine's application has been limited to cases
where only economic losses are claimed and are either "(1) caused by a
defective product or (2) caused by an alleged breach of a contractual duty,
where no tort duty exists independent of the contract itself." Id.



                                      - 10 -
      Here, Highway 2 has not alleged facts that support imposing an
independent tort duty on Senior Housing, so the economic loss doctrine bars
Highway 2's negligence claim. Highway 2 has only alleged economic losses—
monies paid to Senior Housing under the Management Agreement,
construction and marketing expenses to cure Senior Housing's "failures," and
lost revenue. Filing 13 at 11-12. Highway 2 has made no factual allegations
that suggest personal injury or damage to "other property." See Lesiak, 808
N.W.2d at 81. Therefore, Highway 2's claims fall squarely in the ambit of the
economic loss doctrine.
      Highway 2 has also failed to sufficiently allege an independent tort duty.
Highway 2 generally alleges that Senior Housing did not meet the appropriate
standard of care, but it does not explain how a standard of care arises
independent of the Management Agreement between the two parties (i.e., a
professional negligence theory). See, e.g. Getzschman v. Miller Chem. Co., 443
N.W.2d 260 (Neb. 1989) (breach of contract and professional negligence of
architect); Lincoln Grain, Inc., 345 N.W.2d 300 (breach of contract and
professional negligence of accountant); see also Bixenmann v. Dickinson Land
Surveyors, Inc., 882 N.W.2d 910, 914 (Neb. 2016) (describing the standard for
establishing a profession for the purpose of professional negligence).
Furthermore, Highway 2's recitation of the standards from Lincoln Grain, Inc.
and Henriksen, without corresponding factual allegations, fails to establish a
plausible claim for tort relief. See Iqbal, 556 U.S. at 679.
      For these reasons, the Court will grant Senior Housing's motion to
dismiss as to Highway 2's negligence claim.


                    (c) Satisfaction of Conditions Precedent
      Senior Housing claims that Highway 2's breach of contract claims should
be dismissed because of Highway 2's failure to allege satisfaction of all


                                      - 11 -
conditions precedent. In particular, Senior Housing argues that under Section
6.1.2 of the Management Agreement, it was entitled to notice of its alleged
breaches and an opportunity to cure. Filing 20 at 3-5. The Court disagrees.5
         Section 6.1.2 requires notice prior to termination for "uncorrected
material breach," but does not limit either party's ability to sue for material
breach. See filing 1-1 at 7. A contract must be construed as a whole, and, if
possible, effect must be given to every part thereof. Big River Constr. Co. v. L
& H Props., Inc., 681 N.W.2d 751, 756 (Neb. 2004). And Section 6.2 of the
Management Agreement provides that "[e]xcept as set forth in Section 6.1.6,
the remedies in this Agreement provided in favor of the parties shall not be
deemed exclusive or alternative, but shall be cumulative and shall be in
addition to all other remedies in its favor existing at law or in equity." Filing
1-1 at 8. Suing for breach of contract is quite obviously a remedy in Highway
2's favor existing at law. See Henriksen, 643 N.W.2d at 658.
         It remains possible, of course, that both parties breached the Agreement.
Notice may, or may not, have been a condition precedent to terminating the
Agreement. But it's not a condition precedent for a lawsuit based on a prior
material breach. Accordingly, the Court rejects Senior Housing's argument
that Highway 2 failed to satisfy a condition precedent and concludes that, read
as a whole, Section 6 of the Management Agreement allows Highway 2 to sue
for breach of contract.



5   Notably, Highway 2 has never claimed it terminated the Management Agreement pursuant
to Section 6.1.2. See filing 1-2; filing 1-3; see also filing 25 at 4. Rather, Highway 2 argues
that it is terminating the agreement pursuant to Section 6.1.4, which allows a party to
terminate "upon a finding by any court having jurisdiction that the other party has engaged
in fraud or gross mismanagement with regard to performance of obligations hereunder."
Filing 25 at 4; filing 1-1 at 7.


                                            - 12 -
                      (d) Effect of the Integration Clause
      Senior Housing also argues that the existence of Section 11 of the
Management Agreement, an integration and no oral modifications clause,
precludes Highway 2 from arguing breach of any agreement other than the
written Management Agreement. Filing 20 at 5; see filing 1-1 at 10. The Court
agrees with Senior Housing insofar as Highway 2 alleges the existence of "one
or more contracts," filing 13 at 12, but concludes that Highway 2 has alleged
facts which, taken as true, could indicate the parties' modification of the
Management Agreement.
      Nebraska has long held that "the terms of a written executory contract
may be changed by a subsequent parol agreement prior to any breach of
contract." Johnson Lakes Dev., Inc. v. Cent. Neb. Pub. Power & Irrigation Dist.,
568 N.W.2d 573, 582 (Neb. 1997). Even a contractual provision requiring that
modification or waiver of terms be in writing may be waived by acts or conduct.
Pearce v. ELIC Corp., 329 N.W.2d 74, 79 (Neb. 1982). At this early stage in the
litigation and from the facts alleged in Highway 2's counterclaim it is possible
that the parties may have modified or added to the Management Agreement
after it was executed. See Filing 13 at 7-10.
      The Court therefore rejects Senior Housing's argument that the
integration and no oral modifications clause of the Management Agreement
precludes Highway 2's breach of contract claim. And having determined that
Highway 2 has alleged facts which state a claim for breach of contract, Senior
Housing's motion is denied as to this claim.


  2. BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
      Highway 2 claims that Senior Housing, in allegedly providing
unreasonable and improper advice, breached the covenant of good faith and
fair dealing. Filing 13 at 15. Highway 2 also alleges that, to the extent Senior


                                      - 13 -
Housing denies responsibility for advising Highway 2 on certain decisions (i.e.
construction), it had a duty to inform Highway 2 of its limitations. Filing 13 at
16.
      The implied covenant of good faith and fair dealing exists in every
contract and requires that none of the parties to the contract do anything which
will injure the right of another party to receive the benefit of the contract.
Spanish Oaks, Inc. v. Hy-Vee, Inc., 655 N.W.2d 390, 400 (Neb. 2003). The
nature and extent of the implied covenant "is measured in a particular contract
by the justifiable expectations of the parties." Id. "Where one party acts
arbitrarily, capriciously, or unreasonably, that conduct exceeds the justifiable
expectations of the second party." Id. The question of a party's good faith in the
performance of a contract is a question of fact. Id. at 396-97.
      The allegations made by Highway 2 in its amended counterclaim, taken
as true, support a breach of the covenant of good faith and fair dealing.
Highway 2 alleges that its justifiable expectations as measured by the
Management Agreement were that Senior Housing would provide extensive
advisory and support services "related to the construction, design,
management and marketing" of Pemberly Place. Filing 13 at 15. Highway 2
also pleads that Senior Housing deprived it of those justifiable expectations
and that Highway 2 was damaged as a result. Id. at 15-16.
      Senior Housing argues that what Highway 2 is really trying to do is use
the implied covenant of good faith and fair dealing as a back door, to bring new
obligations into the Management Agreement that it did not originally contain.
See filing 20 at 10. But that's not necessarily so. The parties obviously dispute
precisely what obligations were and were not encompassed by the
Management Agreement, and the Court cannot definitively sort out that
relationship at this stage of the proceeding. So, it remains possible that Senior



                                      - 14 -
Housing was performing services that were not required by the Management
Agreement, but that Senior Housing's poor performance of those services had
the effect of preventing Highway 2 from realizing the benefit it reasonably
expected to realize from the services that were required by the contract. And
that states a claim for violation of the covenant of good faith and fair dealing.
See Spanish Oaks, 655 N.W.2d at 400. Senior Housing's motion to dismiss will
be denied as to this claim.


                      3. NEGLIGENT MISREPRESENTATION
      Highway 2 claims that Senior Housing made negligent or careless
representations for which it is liable. To state a claim for negligent
misrepresentation a plaintiff must allege that (1) a representation was made;
(2) the representation was false; (3) when made, the defendant knew the
representation was false or acted carelessly or recklessly in ascertaining its
truth; (4) the defendant intended the plaintiff to rely on the representation; (5)
the plaintiff did in fact rely; and (6) the plaintiff was damaged as a result.
Zawaideh v. Neb. Dep't of Health & Human Servs. Regulation & Licensure, 825
N.W.2d 204, 212 (Neb. 2013); Lucky 7, LLC v. THT Realty, LLC, 775 N.W.2d
671, 675 (Neb. 2009). Proof of a contract is not required, and "although
contracts are often the end result of the plaintiff's reliance," a negligent
misrepresentation claim arises out of the defendant's tortious actions
independent of contract. Zawaideh, 825 N.W.2d at 212-13.
      Highway 2 stated a claim for negligent misrepresentation. Highway 2
alleges that Mason and Senior Housing prepared documents and participated
in decision-making processes that influenced the design and construction of
Pemberly Place. Filing 13 at 7-8. Highway 2 further alleges that Mason and
Senior Housing provided "knowledge, advice, recommendations and expertise"
regarding virtually all the business decisions made concerning Pemberly Place.


                                      - 15 -
Filing 13 at 8. In fact, Senior Housing itself alleges that Highway 2 "did not
have any first-hand experience or knowledge as to how to manage an assisted
care facility," and "entered into the Management Agreement with Senior
Housing with the intention of getting the facility fully operational. . . ." Filing
1 at 4.
      Highway 2 further alleges that the representations made by Senior
Housing were false and caused damage to Highway 2. Highway 2 alleges that
Senior Housing negligently represented that Pemberly Place did not require
any two-bedroom units which later proved to be untrue. Filing 13 at 7, 12.
Highway 2 also alleges that its reliance on Senior Housing's recommendations
and expertise resulted in "removal and replacement of newly installed building
materials," construction delays, and unnecessary expense. Filing 13 at 11-12.
      Therefore, the Court will deny Senior Housing's motion to dismiss as to
Highway 2's claim for negligent misrepresentation.


          4. VIOLATION OF NEBRASKA DECEPTIVE TRADE PRACTICES ACT
      Highway 2 claims that Senior Housing engaged in practices that violate
the Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301
et seq. (UDTPA). Filing 13 at 17-18. The UDTPA, however, provides injunctive
relief for "[a] person likely to be damaged," see § 87-303(a), and therefore
provides relief from future damage, not past damage. Reinbrecht v. Walgreen
Co., 742 N.W.2d 243, 248 (Neb. Ct. App. 2007). Highway 2 asserts that it has
already been damaged by the actions of Senior Housing, but has not alleged
how it would be damaged in the future. Accordingly, the Court will grant
Senior Housing's motion on these grounds, and Highway 2's UDTPA claim will
be dismissed.




                                      - 16 -
                            5. UNJUST ENRICHMENT
      Highway 2's final claim is for unjust enrichment. While contract claims
supersede unjust enrichment (or quasi-contract) claims, a plaintiff is permitted
to allege both. See Fed. R. Civ. P. 8(e); see also Bloedorn Lumber Co. of North
Platte v. Nielson, 915 N.W.2d 786, 793 (Neb. 2018). A quasi-contract is implied
in law "when justice and equity require the defendant to disgorge a benefit that
he or she has unjustifiably obtained at the plaintiff's expense." Id. at 792
(quoting City of Scottsbluff v. Waste Connections of Neb., 809 N.W.2d 725, 738
(Neb. 2011)). Where recovery on an express contract theory proves unviable,
recovery may still be had on an unjust enrichment theory. Id. at 793. An unjust
enrichment claim requires the plaintiff to allege "(1) the defendant received
money, (2) the defendant retained possession of the money, and (3) the
defendant in justice and fairness ought to pay the money to the plaintiff."
Kanne v. Visa U.S.A. Inc., 723 N.W.2d 293, 302 (Neb. 2006).
      Highway 2 has alleged facts that, at least initially, state a claim for
unjust enrichment. Highway 2 alleged that payments were made to Senior
Housing in the amount of $7,500 per month beginning January 1, 2017 and
continuing until Pemberly Place obtained a certificate of occupancy and all
other licenses and permits. Filing 13 at 8. Highway 2 also alleged that Senior
Housing is not entitled to those payments due to deficiencies in its
performance. See filing 13 at 10-12.
      The Court therefore denies Senior Housing's motion to dismiss as to
Highway 2's claim for unjust enrichment, without prejudice to a later motion
if the contract claim is deemed to be viable.




                                       - 17 -
IT IS ORDERED:


1.   Senior Housing's motion to dismiss Highway 2's amended
     counterclaims (filing 19) is granted in part.


2.   Highway 2's counterclaims for negligence and violations of
     the Nebraska Deceptive Trade Practices Act are dismissed.


3.   Senior Housing's motion to dismiss is denied in all other
     respects.


Dated this 25th day of September, 2019.


                                       BY THE COURT:



                                       John M. Gerrard
                                       Chief United States District Judge




                              - 18 -
